                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                      CIVIL ACTION NO. 1:20-CV-00323-DSC


PHRATASIA CHRISTINA MACON,               )
                                         )
                 Plaintiff,              )
                                         )
v.                                       )                ORDER
                                         )
COMMISSIONER OF SOCIAL                   )
SECURITY,                                )
                                         )
                Defendant.               )




        THIS MATTER is before the Court on Plaintiff’s Motion to Dismiss Civil

Action Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure (document

#12).

        For the reasons stated therein, it is ORDERED that Plaintiff’s Motion to

Dismiss (document #12) is GRANTED, and this civil action is hereby DISMISSED

WITH PREJUDICE pursuant to Rule 41(a)(2) of the Federal Rules of Civil

Procedure.

        SO ORDERED.
                                Signed: August 25, 2021




         Case 1:20-cv-00323-DSC Document 13 Filed 08/25/21 Page 1 of 1
